Morgan, J.,
dissenting. Plaintiffs obtained a judgment on the twenty-fourth January, 1871, against Avery, late sheriff, and one Mora, in solido, for $941 85. The ground of the action arose out of certain alleged tortious and illegal acts of Avery and his deputies. The fieri facias issued on that judgment was returned nulla bona. The object of this suit is to recover the amount of that judgment from the defendants, who were sureties on Avery’s official bond.
They plead the prescription of two years.
This suit was instituted on the seventh October, 1872.
The illegal act complained of in the suit against Avery and Mora was done on the twenty-fifth June, 1870.
Section 3546 of the Revised Statutes provides that, “ Sheriffs and their securities shall be able to prescribe against their acts of misfeasance, nonfeasance, costs, offenses and quasi offenses, after the lapse of two years from the day of the omission or commission of the act complained of.”
*79The act complained of was committed more than two years before this suit was instituted. The proceedings against Avery, which resulted in a judgment against him, interrupted prescription as to him, but has no effect upon the ‘defendants, his sureties, who were not parties to that suit.
I therefore dissent from the opinion just rendered.